                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

SOUTHLAW, PC,

                   Plaintiff,                               4:17CV3104

      vs.
                                                               ORDER
CHRISTINE L. SWANSON, NANCY L.
BLACK, INTERNAL REVENUE
SERVICE, NEERPARK INC., and
UNITED STATES OF AMERICA,

                   Defendants.


      After conferring with the parties, (Filing No. 48, audio file),


      IT IS ORDERED that this matter will be submitted to the court for ruling as
a matter of law as follows:


      1)     The Internal Revenue service shall file its motion for summary
             judgment on or before March 12, 2019.


      2)     Plaintiff, and Defendants Swanson and Neerpark shall file a
             statement of their positions on the IRS’ motion on or before March
             19, 2019. Defendant Black may also file such a statement on or
             before March 19, 2019. She may also file a separate motion for
             summary judgment with her requests as to the disposition of the
             money being held in trust by Plaintiff, such motion to be filed on or
             before April 2, 2019.


      3)     As stated in the court’s local rules, the summary judgment response
             deadline is 21 days after the motion is filed, with any reply filed
             seven days thereafter.
Dated this 12th day of February, 2019.

                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge




                                 2
